Citation Nr: 0026145	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  00-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, to include status post arthroplasty and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from June 1960 to 
June 1964.  

This appeal arises from June 1998 and April 1999 rating 
actions of the New Orleans, Louisiana, regional office (RO).  
In those decisions, the RO denied the issue of entitlement to 
service connection for residuals of a left knee injury.  


REMAND

In a statement received at the Board of Veterans' Appeals 
(Board) in August 2000, the veteran expressed his desire to 
appear at a personal hearing at the RO before a member of the 
Board via video teleconferencing.  A review of the claims 
folder indicates, however, that such a hearing has not been 
scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(1999).  

Accordingly, the case is REMANDED for the following:

The RO should take action to schedule the 
veteran for the videoconference hearing 
that he has requested.  Thereafter, the 
veteran's claims folder should be 
returned to the Board so that the file 
will be available to the Veterans Law 
Judge by the date of the hearing.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


